Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) JAN ALLEN, an Individual,               )
                                               )
                               Plaintiff,      )
                                               )
   v.                                          )       Case No. 4:20-cv-00016-TCK-FHM
                                               )
   (1) MED-TRANS CORPORATION,                  )       (Removed from District Court
   a Foreign Corporation,                      )       of Ottawa County
                                               )       Case No. CV-19-74)
                               Defendant.      )

        DEFENDANT MED-TRANS CORPORATION’S MOTION TO DISMISS
                   AND OPENING BRIEF IN SUPPORT

          Defendant Med-Trans Corporation (“Med-Trans”) hereby moves this Court to

   dismiss this case for failure to state a claim upon which relief can be granted.

                                        INTRODUCTION

          This is a case about air ambulance transportation services provided to Plaintiff’s

   late husband in Ottawa County, Oklahoma by Med-Trans, an air ambulance carrier.

   Plaintiff filed suit in the District Court of Ottawa County, Oklahoma, and the case was

   removed to this Court.

          Plaintiff’s single cause of action seeks a declaratory judgment that, under

   Oklahoma equitable principles, Med-Trans’s charges are “unreasonable” and

   “excessive.” Pet. (Dkt. No. 2-1) ¶ 12. She asks this Court to determine “the reasonable

   value of the [air-ambulance] services” Med-Trans provided to her late husband. Id. ¶ 11;

   see also id. ¶ 15.1    The Airline Deregulation Act, however, prohibits a State from


   1
     Plaintiff does not specify what state’s law supposedly establishes that “she has no legal
   obligation to pay the full amount” billed. See Pet. ¶ 15. And rather than citing 12 OKLA. STAT. §
   1651, et seq., Oklahoma’s Declaratory Judgment Act, page 3 of Plaintiff’s Petition cites “Rule
   87.01, et seq.,” which appears to be a mistaken reference to the State of Missouri’s Rule
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 2 of 11




   enacting or enforcing a “law related to a price, route, or service of an air carrier.” 49

   U.S.C. § 41713(b)(1). Med-Trans is a federally regulated “air carrier”; and as the Tenth

   Circuit has held, courts may not apply state equitable principles, including a state-law

   “reasonableness” standard, to reduce the amount an air-carrier such as Med-Trans can

   charge for its services, because doing so “self-evidently affects the price of those

   services.” Schneberger v. Air Evac EMS, Inc., 749 Fed. App’x 670, 671, 678 (10th Cir.

   2018) (holding preempted “an Oklahoma state-law claim that requires a court to

   determine a reasonable price for air-ambulance services” because it); see also Scarlett v.

   Air Methods Corp., 922 F.3d 1053, 1068 (10th Cir. 2019) (holding unjust enrichment

   claim preempted). Other courts around the country have agreed. Air Evac EMS, Inc. v.

   Sullivan, 331 F.Supp.3d 650, 659 (W.D. Tex. 2018), appeal docketed, No. 18-50722 (5th

   Cir. Sept. 5, 2018) (ADA preempts application of workers’-compensation “fair and

   reasonable” standard to reduce air-ambulance reimbursements); Stout v. Med-Trans

   Corp., 313 F. Supp. 3d 1289, 1296–98 (N.D. Fla. 2018) (ADA preempts unjust

   enrichment claim and application of a state-law “reasonableness” standard to reduce air-

   ambulance rates); Bailey v. Rocky Mountain Holdings, LLC, 136 F. Supp. 3d 1376, 1379,

   1382 (S.D. Fla. 2015), aff’d 889 F.3d 1259, 1274 & n.31 (11th Cir. 2018) (ADA

   preempts unjust enrichment claim); PHI Air Med., LLC v. Texas Mut. Ins. Co., 549

   S.W.3d 804, 809–11 (Tex. App. 2018), petition granted (Dec. 13, 2019) (ADA preempts



   permitting courts to grant Declaratory Judgments. Petition (Dkt. No. 2-1) ¶15. However, in light
   of the fact that she filed her Petition in Oklahoma court and all of the events alleged in the
   Petition took place in Oklahoma, Med-Trans understands her to invoke Oklahoma law.

                                                  2
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 3 of 11




   application of workers’-compensation “fair and reasonable” standard to reduce air-

   ambulance reimbursements). Plaintiff’s claim invoking equitable principles and asking

   for a determination under state law of the “reasonable and customary value” of Med-

   Trans’ services is similarly preempted.

                                         BACKGROUND

           On July 26, 2019, Jan Allen took her late husband, Jerry Allen, to the emergency

   room at Integris Hospital in Miami, Oklahoma. Petition (Dkt. No. 2-1) ¶ 4.2 That same

   day, Med-Trans transported Mr. Allen via air ambulance (i.e., by helicopter) from

   Integris Hospital to St. John’s Hospital in Tulsa, Oklahoma, a distance of approximately

   80 miles. Id. ¶ 5. Mr. Allen remained in the hospital for approximately one month before

   he passed away. Id. ¶ 6. Subsequently, Med-Trans sent Mrs. Allen a bill reflecting a

   charge of $49,886.53 for its air transportation services. Id. ¶ 7. To date, the Allens’ health

   insurance plan has paid $12,113.89 of the $49,886.53 balance. Id. ¶ 8.

           On December 18, 2019, Plaintiff sued Med-Trans, alleging that its charges are

   unreasonable, and that she “is entitled to a declaratory judgment, pursuant to Rule 87.01,

   et seq., determining that she has no legal obligation to pay the full amount of $49,886.53

   charged by Defendant, and that Defendant may collect from her only the reasonable and

   customary value of the services rendered.” Id. ¶ 15. Med-Trans was served with the

   Petition on December 23, 2019 and timely removed the case to this Court on January 13,

   2020.

   2
    For purposes of this motion, Med-Trans will assume that the factual allegations in Mrs. Allen’s
   Petition are true.

                                                  3
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 4 of 11




                                         ARGUMENT

                  The Airline Deregulation Act Preempts Plaintiff’s Claims.

          Congress enacted the Airline Deregulation Act (“ADA”) in 1978 to deregulate

   domestic air transportation. To ensure that the states did not adopt their own regulations

   to undo the federal deregulation, Congress provided that “a State … may not enact or

   enforce a law, regulation, or other provision having the force and effect of law related to

   a price, route, or service of an air carrier.” 49 U.S.C. § 41713(b)(1). Med-Trans is an air

   carrier, and Plaintiff seeks enforcement of laws relating to Med-Trans’ prices and

   services. Therefore, the ADA preempts her claims, and this suit should be dismissed for

   failure to state a claim. Fed. R. Civ. P. 12(b)(6). Indeed, numerous courts, including the

   Tenth Circuit, have held that ADA preemption extends to suits claiming that an air-

   ambulance provider such as Med-Trans has charged an unreasonably high amount for its

   services. See supra at 2.

          A.      Med-Trans is an Air Carrier.

          In order to be considered an “air carrier” under the ADA’s preemption provision,

   the air ambulance provider must satisfy the following: (1) it is a “citizen of the United

   States undertaken by any means, directly or indirectly, to provide air transportation” (49

   U.S.C. § 40102(a)(2)); (2) it provides foreign, interstate or mail transportation by air as a

   common carrier (49 U.S.C. § 40102(a)(5), (25)); and (3) it is subject to regulation under

   49 U.S.C. §§ 41101, et seq.; Med-Trans Corp. v. Benton, 581 F. Supp. 2d 721, 731–32

   (E.D.N.C. 2008). Med-Trans satisfies all three requirements, as held by at least one other

   district court. Med-Trans Corp., 581 F. Supp. 2d at 731-32 (“Plaintiff is an air carrier for

                                                 4
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 5 of 11




   purposes of the ADA.”); see also Air Evac EMS, Inc. v. Cheatham, 910 F.3d 751, 763–66

   (4th Cir. 2018) (examining statute and holding that federally registered air-ambulance

   provider is an “air carrier” within the meaning of the ADA).

          As to the first requirement, Med-Trans is a citizen of the United States. Plaintiff

   has correctly alleged that Med-Trans is a foreign [North Dakota] company with its

   principal place of business in Texas. Petition, (Dkt. No. 2-1) ¶ 2. As to the second and

   third requirements, “while the ADA preemption clause expressly applies to services

   performed in interstate and foreign air transportation and in connection with the

   transportation of mail, [the Department of Transportation (DOT)] has opined that trying

   to carve out intrastate service as a mechanism to avoid preemption would neither be a

   realistic nor productive exercise. DOT has stated that any operator with Federal air carrier

   authority is to be accorded the protections of the Federal preemption provision, regardless

   of its precise flight operations.” United States Department of Transportation, Guidelines

   for the Use and Availability of Helicopter Medical Transport (HEMS), April 2015, pg. 9,

   https://www.ems.gov/pdf/advancing-ems-systems/Reports-and-Resources/

   Guidelines_For_Helicopter_Emergency_Medical_Transport.pdf (Ex. 1) (footnotes and

   quotation marks omitted) (citing Med-Trans, 581 F. Supp. 2d at 729–33).3 Med-Trans has

   federal air carrier authority as the holder of an FAA Part 135 operating certificate to

   3
      See also Letter from Ronald Jackson, Assistant General Counsel of Operations for the
   Department of Transportation to Thomas A. A. Cook, Vice President & General Counsel for
   REACH Air Medical Services, LLC, Feb. 25, 2016 (Exs. 2 (¶ 6) and 2-4) at 2–3 (stating that “an
   air ambulance operator … that holds DOT economic authority to operate as a registered air taxi
   under 14 CFR part 298, along with an FAA air carrier operating certificate under 14 CFR part
   135, is an ‘air carrier’ for purposes of the ADA preemption provision”).

                                                 5
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 6 of 11




   operate in the 48 contiguous United States and the District of Columbia, and

   authorization from the DOT under Part 298 to operate as a registered air taxi. (Exs. 2,

   Declaration (¶¶ 3, 4 and 5); 2-1, Part 135 Certificate; 2-2, Operations Specifications B050

   at 12; and 2-3, Part 298 Registration.)4 Therefore, Med-Trans is an “air carrier” entitled

   to the protection of the ADA’s preemption provision. Med-Trans Corp., 581 F. Supp. 2d

   at 731-32; Cheatham, 910 F.3d at 763–66.

          B.     Plaintiff’s Suit Relates to an Air Carrier’s Prices and Services.

          The ADA was adopted to abolish federal regulation of the rates, routes and

   services provided by air carriers. Morales v. Trans World Airlines, Inc., 504 U.S. 374,

   378 (1992).       As the Supreme Court observed in Morales, the ADA provided that

   “‘maximum reliance on competitive market forces’ would best further ‘efficiency,

   innovation, and low prices’ as well as ‘variety [and] quality . . . of air transportation

   services.’” Id. (brackets and ellipses in original). The ADA’s language preempting any

   state’s law or regulation that “related to price, route, or service of an air carrier” was

   adopted “[t]o ensure that States would not undo federal deregulation with regulation of

   their own.” Id.

          Congress used the phrase “relating to” in Section 41713(b)(1) to express its broad

   preemptive purpose. Id. at 383 (“The ordinary meaning of these words is a broad one –

   ‘to stand in relation; to have bearing or concern; to pertain; refer; to bring in association


   4
     The Court may take judicial notice of these certificates. Fed. R. Evid. 201; Med Trans, 581 F.
   Supp. 2d at 732 n.6. Taking judicial notice does not require conversion of the motion to dismiss
   into a motion for summary judgment. Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006).

                                                  6
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 7 of 11




   with or connection with,’ the words thus express a broad preemptive purpose.”). Any

   claim that has “a connection with, or reference to” an air carrier’s prices is subject to

   preemption. Id. at 384. Even state laws of general application will be preempted if they

   are applied in a manner that regulates the “price, route, or service of an air carrier.” Id. at

   390. Moreover, the ADA preempts not just statutes and regulations, but common law as

   well. Nw., Inc. v. Ginsberg, 572 U.S. 273, 281, 1429 (2014). With respect to air

   ambulances, courts have held that the ADA preempts laws requiring a license from the

   State, Hiawatha Aviation of Rochester, Inc. v. Minn. Dep't of Health, 389 N.W.2d 507

   (Minn. 1985), requiring operators to obtain a Certificate of Need, Med-Trans, 581 F.

   Supp. 2d at 742, and setting fees for air ambulance operations, Valley Med Flight, Inc. v.

   Dwelle, 171 F.Supp.3d 930 (D.N.D. Mar. 21, 2016); EagleMed, LLC v. Wyoming, No.

   2:15-CV-00026-ABJ, slip op. at 35 (D. Wyo. May 16, 2016); Med-Trans Corp., 581 F.

   Supp. 2d at 736.

           The ADA also preempts claims under common law that an air ambulance

   company charged unreasonable prices for its services. Susan Schneberger, et al. v. Air

   Evac EMS, Inc., et al., a recent class action filed in the United States District Court for

   the Western District of Oklahoma, involved these same allegations that the charges for air

   ambulance transport were excessive and unreasonable. No. CIV-16-843-R (W.D. Okla.).

   In Schneberger, the defendant-air carriers moved to dismiss the Plaintiffs’ quasi-contract

   and unjust enrichment causes of action, as well as demands for injunctive and declaratory

   relief, on grounds of ADA preemption. The Court granted the Motion to Dismiss and

   held:

                                                 7
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 8 of 11




          “Defendants believe they are entitled to the full charges. Requiring them to
          accept less because of a policy-based inquiry—what’s a reasonable rate for
          air ambulance services?—necessarily imposes upon them a rate that ‘the
          State dictates’ rather than one that ‘the [air carrier] itself undertakes.’”
          (citing Wolens, 513 U.S. at 233).

          “As for Plaintiffs’ argument that the claim is better thought of as one for
          unjust enrichment, preemption would still apply because that claim turns on
          notions found only outside the four corners of a contract.” (citations
          omitted)

          “All things considered, letting these claims proceed would undermine the
          very purpose of the ADA preemption provision: ‘prevent[ing] the States
          from undoing what the [ADA] was meant to accomplish,’ namely, allowing
          ‘air transportation [rates] to be set by market forces.”

          “And Plaintiffs’ request for injunctive and declaratory relief all hinge on the
          Court finding that Oklahoma law bars Defendants from charging these
          rates. The ADA therefore preempts these claims as well.”

   No. CIV-16-843-R, ECF No. 66 at pp. 11-13 (W.D. Okla. Mar. 15, 2017), attached hereto

   as Ex. 3.

          Plaintiffs appealed, and following briefing and oral arguments, on August 31,

   2018, the United States Court of Appeals for the Tenth Circuit affirmed the District

   Court’s ruling and held:

          “We uphold the district court’s ruling for substantially the reasons stated in
          its dismissal order. More specifically, the defendants had a sound basis for
          invoking ADA preemption against the plaintiffs’ state-law claims. We are
          persuaded by the district court’s conclusion that an Oklahoma state-law
          claim that requires a court to determine a reasonable price for air-
          ambulance services self-evidently affects the price of those services. And,
          thus, ordinarily the ADA would preempt such claims.”

   No. 17-6154 (10th Cir. Aug. 31, 2018), Order and Judgment at p. 17, attached

   hereto as Ex. 4.



                                                8
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 9 of 11




          In Scarlett v. Air Methods Corp., 922 F.3d 1053, 1057 (10th Cir. 2019), the Tenth

   Circuit considered an appeal by class action plaintiffs of the district court’s dismissal on

   grounds of ADA preemption. The plaintiffs sought a determination of amounts owed for

   air ambulance services and to recover any excess payments made on multiple grounds,

   including a claim that the providers had been unjustly enriched. Id. The Tenth Circuit

   affirmed the district court’s dismissal order and held, “The ADA’s pre-emption provision

   prohibits its courts from imposing an equitable remedy in the absence of a contract

   because the remedy would reflect the court’s policy judgments, not the parties’ mutual

   assent.” Id. at 1068 (citing Am. Airlines, Inc. v. Wolens, 513 U.S. 219 (1995)).

          Other courts have similarly held that the ADA preempts claims of unjust

   enrichment. In Stout v. Med-Trans Corp., 313 F.Supp.3d 1289, 1296–98 (N.D. Fla.

   2018), the United States District Court for the Northern District of Florida considered a

   proposed class action challenging the billing practices of air ambulance providers. The

   court held that the ADA preempted the plaintiffs’ unjust enrichment claim and the

   attempted application of a state-law reasonableness standard to reduce air ambulance

   rates and found, “Since a claim for unjust enrichment is not based on the parties’ ‘self-

   imposed obligations,’ it constitutes a state-imposed obligation and is therefore preempted

   by the ADA as a matter of law.” (citing Bailey v. Rocky Mountain Holdings, LLC, 136

   F.Supp.3d 1376, 1378 (S.D. Fla. 2015).

          In this matter, on its face, Plaintiff’s Petition seeks to enforce state laws in a way

   that would affect Med-Trans’ “price, route, or service.” 49 U.S.C. § 41713(b)(1). Plaintiff

   has asked a court to determine the “reasonable and customary value of the services

                                                9
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 10 of 11




   rendered” by Med-Trans and to declare that Med-Trans “may collect from her only the

   reasonable and customary value of the services rendered.” Petition (Dkt. No. 2-1) ¶15.

   Her basis for this request is state law, including common law (quasi-contract and unjust

   enrichment) and statutory law (the Oklahoma Declaratory Judgment Act). Id. ¶¶ 11, 15.

   Therefore, her claims are preempted.5

                                           CONCLUSION

          For the foregoing reasons, Med-Trans respectfully requests that the Court dismiss

   this action pursuant to Federal Rule of Civil Procedure 12(b)(6).




   5
      Preemption of claims such as Plaintiff’s does not give Med-Trans carte blanche to bill its
   customers whatever it wishes. The DOT has supervisory authority over Med-Trans to ensure that
   it does not engage in unfair or deceptive practices or unfair methods of competition that harm
   consumers. See 49 U.S.C. § 41712(a); see also Morales, 504 U.S. at 391 (discussing DOT’s
   supervisory authority over air carriers). Indeed, the DOT actively supervises air carriers’ conduct
   and sanctions air carriers for unfair and deceptive pricing practices. See, e.g., Department of
   Transportation, Consent Order and Order of Dismissal in Edelman v. Middle East Airlines
   Airliban,    Docket     DOT-OST-2013-0215,           Order    2015-11-4     (Nov.      5,    2015),
   https://www.transportation.gov/sites/dot.gov/files/docs/eo_2015-11-4.pdf (sanctioning air carrier
   for deceptive practice where it inflated prices by misrepresenting taxes charged); Susan Carey
   and Jack Nicas, Transportation Department Investigates Concerns About Airline Price Gouging,
   Wall St. J., July 24, 2015, https://www.wsj.com/articles/u-s-transportation-department-
   investigates-concerns-about-airline-price-gouging-1437748382 (DOT investigating allegations
   that five biggest U.S. airlines, American Airlines, United Airlines, Delta Airlines, Southwest
   Airlines, and JetBlue engaged in price gouging following Amtrack derailment in Philadelphia
   that temporarily disrupted train service in the Northeast corridor).Thus, although courts cannot
   alter Med-Trans’ rates, the DOT can ensure that consumers are protected.


                                                   10
Case 4:20-cv-00016-TCK-FHM Document 7 Filed in USDC ND/OK on 01/21/20 Page 11 of 11




                                         Respectfully submitted,

                                         /s/ Brandon L. Buchanan
                                         BRANDON L. BUCHANAN, OBA #18661
                                         MARK SPENCER, OBA # 12493
                                         MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                         211 North Robinson, 10th Floor
                                         Oklahoma City, Oklahoma 73102
                                         Telephone: (405) 235-9621
                                         Facsimile: (405) 235-0439
                                         brandon.buchanan@mcafeetaft.com
                                         mark.spencer@mcafeetaft.com


                                                     -and-

                                         ANNA E. IMOSE, OBA #32021
                                         MCAFEE & TAFT A PROFESSIONAL CORPORATION
                                         Two West 2nd Street, Suite 1100
                                         Williams Tower II
                                         Tulsa OK 74103
                                         Telephone: (918) 587-0000
                                         Facsimile: (918) 599-9317
                                         anna.wolfe@mcafeetaft.com
                                         Attorneys for Defendant


                                CERTIFICATE OF SERVICE

           I hereby certify that on this 21st day of January, 2020, I electronically transmitted
   the attached document to the Clerk of Court using the ECF System for filing. Based on
   the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing
   to the following registrants:

          P. Scott Hathaway
          Madison C. Mosier
          Attorneys for Plaintiff



                                         /s/ Brandon L. Buchanan
                                         BRANDON L. BUCHANAN



                                                11
